Citation Nr: 1714648	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  09-15 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for post-operative residuals of a left ankle injury prior to November 15, 2016.  

2.  Entitlement to an initial rating in excess of 20 percent for post-operative residuals of a left ankle injury as of November 15, 2016.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the Air Force from September 1998 to October 2007.  

This matter initially came to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the May 2008 rating decision, the RO, in pertinent part, granted service connection for post-operative residuals of a left ankle injury evaluated as 10 percent disabling, effective the day following discharge from active service on October 2, 2007.  The Veteran timely appealed for a higher initial rating.  

The Board notes that the Veteran requested a hearing in his April 2009 substantive appeal form.  In April 2013, the Veteran withdrew his hearing request and requested that the matter be sent directly to the Board for review.  

In a June 2013 decision, the Board, in pertinent part, denied a higher initial disability rating for post-operative residuals of left ankle injury.  

The Veteran appealed the June 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court issued an order remanding the matter to the Board for action in accordance with a joint motion (JMR) of the parties.  Accordingly, the Board remanded the issue for additional development in August 2014, May 2015, January 2016, and September 2016.  The matter is now again before the Board.  

A review of the record reflects substantial compliance with the Board's September 2016 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In a February 2017 supplemental statement of the case (SSOC), the VA Appeals Management Center (AMC) increased the initial disability rating for post-operative residuals of left ankle injury to 20 percent, effective November 15, 2016.  

The Board notes that the November 2016 VA examination report provided general range of motion findings without indication as to whether such findings were on active and passive motion or in weight-bearing and nonweight-bearing conditions.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board further notes that not including range of motion findings with regard to active and passive motion in weight bearing and non-weight bearing conditions does not adversely affect the Veteran in any way, as such findings would have no impact on the outcome of this matter.  The record reflects that there is sufficient medical evidence to make a determination on the instant matter without range of motion testing on active and passive motion in weight-bearing and nonweight bearing conditions.  As such, the Board finds it unnecessary to remand the matter for further action, which would impose additional burdens on VA with no benefit flowing to the Veteran.  


FINDINGS OF FACT

1.  Prior to November 15, 2016, the Veteran's left ankle disability manifested symptoms of pain and stiffness, with some limitation of motion in all planes; but does not reflect a marked limitation of motion.  

2.  From November 15, 2016 forward, the Veteran's left ankle disability has been manifested by no more than marked limitation of motion; ankylosis has not been shown.  


CONCLUSIONS OF LAW

1.  For the period on appeal prior to November 15, 2016, the 10 percent disability rating for a left ankle disability under Diagnostic Code 5010 has been met.  However, the criteria for an initial rating in excess of 10 percent prior to November 15, 2016 for the Veteran's service-connected post-operative left ankle degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 5010 (2016).  

2.  For the period on appeal from November 15, 2016 forward, the 20 percent disability rating for a left ankle disability under Diagnostic Code 5271 has been met.  However, the criteria for an initial rating in excess of 20 percent from November 15, 2016 forward for the Veteran's service-connected post-operative left ankle degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.71a, Diagnostic Codes 5270 and 5271 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties  

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims for increased ratings, the law requires that the duty to notify is satisfied and that the claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2016) (harmless error).  

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

The Board also finds that the duty-to-assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, not obtained relevant, available evidence.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2016).  VA has obtained examinations with respect to the claim decided herein.  As previously indicated, the claim of a higher initial disability rating for a left ankle injury was remanded in September 2016 to, among other things, afford the Veteran an additional VA examination to determine the nature and severity of his claimed left ankle disability.  

The RO provided the Veteran with VA examinations in February 2008, April 2012, January 2015, August 2015, and November 2016.  In addition, in February 2016, VA provided an addendum to the August 2015 examination on the Veteran's claimed left ankle disability.  The November 2016 VA examination report is of specific relevance as the examination was conducted in response to the September 2016 Board Remand directives, and it reflects the findings of the most recent VA examination.  

The November 2016 VA examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Further, the November 2016 VA examination is predicated on a full reading of the STRs as well as the private and VA medical records contained in the claims file.  The examiner considered all of the pertinent evidence of record, including the contentions of the Veteran, and provided a complete rationale for the opinion stated.  As such, based on the foregoing, the Board finds that the November 2016 VA examination report is adequate for deciding the appeal and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  See Barr. v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board also notes that the February 2016 medical opinion addendum addresses the issues presented for additional development in the joint motion.  The Board concludes that there has been substantial compliance with all prior Board Remand directives, and no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  Accordingly, the duty to assist is also met.  

II.  Increased Schedular Rating  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Ratings Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  
38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran contends that he is entitled to an increased rating for his left ankle injury.  The Veteran's left ankle disability is currently rated at 10 percent disabling for the period prior to November 15, 2016 under Diagnostic Code 5010, for pain and some limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016).  From November 15, 2016 forward, the Veteran's left ankle disability is rated at 20 percent disabling under Diagnostic Code 5271, for marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).  As such, the Board will evaluate the left ankle disability based on the criteria under Diagnostic Codes 5010 and 5271 for the relevant period during the appeal, and then will consider if increased or separate compensable ratings are warranted under any other Diagnostic Codes.  The Board will first discuss the rating criteria for a left ankle injury.  

Diagnostic Code 5010 provides that arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).  

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling, and marked limitation of motion of the ankle is rated as 20 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).  

Normal ranges of motion of the ankle are dorsiflexion from zero to 20 degrees, and plantar flexion from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2016).  

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2016).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  
Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40); 
see Mitchell, 25 Vet. App. at 38 (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

In Burton v. Shinseki, 25 Vet. App 1 (2011), the Court held that in claims for increased ratings for musculoskeletal disabilities where the Veteran has a noncompensable rating and complains of pain on motion, 38 C.F.R. § 4.59 must be addressed.  That regulation, in turn, states that the intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

During the February 2008 VA examination, the Veteran reported that he could walk one mile and that he took daily medication for pain.  He reported experiencing flare-ups, with a decrease in range of motion of the left ankle and more stiffness; and that he would not run, jump, or play sports.  Range of motion of the left ankle was to 20 degrees on dorsiflexion, with pain from 15 degrees; and to 45 degrees on plantar flexion, with pain at the extreme of motion.  Although somewhat unclear, the examination report appears to indicate that there was pain and fatigability throughout the range of motion.  X-rays showed a previous intra-articular left lateral talar dome fracture treated with a screw.  There was mild posttraumatic degenerative joint disease of the left ankle.  The examiner diagnosed degenerative joint disease of the left ankle status post open reduction and internal fixation with hardware in place, residual scar.    

In addition, the February 2008 VA examination revealed a scar that was 16 centimeters (cm) long by 2 cm wide, that was without pain, but was adherent to underlying tissue.  The scar was smooth and stable, not depressed or elevated, and was not inflamed.  The scar was pigmented and did not cause any limitation of motion.  A second scar on the left ankle was 1 cm in diameter and was adherent, but not painful.  The scar otherwise had the same characteristics as the above scar.  There was evidence of swelling, crepitus, and popping in the ankle, but no laxity.  

In April 2012, the Veteran was afforded another VA examination.  The examination report reflects diagnoses of traumatic arthropathy of the ankle; ankle surgery, status-post open reduction and internal fixation with hardware in place; and degenerative joint disease of the ankle.  The Veteran reported having flare-ups during cold or rainy weather, with ankle stiffness and worse pain; and that medications were required for relief.  He also reported that stiffness and pain slowed him down and made it more difficult for him to work as a physical trainer.  Range of motion testing of the left ankle showed 15 degrees on dorsiflexion and to 20 degrees on plantar flexion.  The examiner found no objective evidence of painful motion.  The examiner noted that the Veteran's functional loss due to his left ankle was from less movement than normal, swelling, and deformity.  Residuals as a result of the left ankle surgeries included pain, stiffness, and swelling.  Imaging studies revealed degenerative or traumatic arthritis.  

Furthermore, the April 2012 VA examiner noted that the Veteran's left ankle scars were not painful or unstable and did not have a surface area greater than 39 square cm (6 square inches).  In general, the Veteran had crepitus, swelling, and bony enlargement of the left ankle.  The Veteran occasionally used a left ankle brace.  
X-rays continued to show left ankle arthritis and there were no significant changes from February 2008.  The left ankle problems limited the Veteran's occupational performance in that it resulted in difficulty demonstrating and assisting clients with some exercises.  

As was noted in the Board's August 2014 remand, the parties to the joint motion agreed that the February 2008 and April 2012 examination reports are inadequate because the examiner did not report whether the Veteran had additional limitation of motion of the left ankle during flare-ups.  Therefore, the matter was remanded for a new examination.  

Accordingly, in response to the joint motion, a VA examination was conducted in January 2015.  Range of motion testing was performed on the left ankle and revealed limited dorsiflexion from zero to 10 degrees and plantar flexion from zero to 45 degrees.  As was noted in the Board's May 2015 remand, the January 2015 VA examination was deemed inadequate for the following reasons.  The examiner indicated that the Veteran has less movement than normal in the left ankle "due to ankylosis, adhesions, etc."  However, in a subsequent section of the report, the examiner noted that there was ankylosis in the left ankle, and no instability, and no other pertinent physical findings, complication, conditions, signs or symptoms.  Thus, the examiner made a finding without providing a rationale, and also, which is not consistent with other findings within the report.  Further, the January 2015 VA examiner noted that there is no evidence of arthritis in the ankle, which is also inconsistent with prior findings.  The examiner gave no reason for determining that no degenerative joint disease exists.  Based on the foregoing, the examiner's medical determination is at least partially insufficient, as it is unsupported by a sound medical rationale and is inconsistent with the medical history of record.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In addition, the January 2015 VA examiner observed the Veteran's report of flare-ups and noted the activities he avoids as a result, but gave no indication as to the degree of range of motion lost during flare-ups.  The examiner also did not provide any reasoning or explanation for the lack of such a finding.  The Court has indicated that when pain is associated with movement, an examiner must give an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The Court also determined that such opinion, if feasible, should be expressed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  See 
Mitchell v. Shinseki, 25 Vet. App. 32 at 44 (2011).  As the August 2014 joint motion was predicated upon the issue of severity of the left ankle disability during flare-up, as was noted in the Board's May 2015 remand, the January 2015 VA examination was deemed inadequate as, among other issues indicated above, it did not address the degree of severity of the Veteran's service-connected left ankle disability.   

As such, the Veteran was afforded an additional VA examination in August 2015.  Unfortunately, upon re-examination in August 2015, the same VA examiner issued the same conflicting statement regarding ankylosis without further clarification.  As the same deficiency that was noted in the January 2015 VA examination report carried over to the August 2015 VA examination report, the examiner provided an addendum medical opinion in February 2016 to clarify the deficiencies presented in these VA examinations.  

In the February 2016 addendum medical opinion, the VA examiner noted that the left ankle does not result in ankylosis, as the Veteran still has some movement in his left ankle.  The examiner further noted that the Veteran did have decreased range of motion of the left ankle.  

In November 2016, the Veteran was afforded another VA examination.  The examination report indicates that the Veteran continued to report ankle pain with flare-ups.  The Veteran reported that based on the daily demands on his job as a physical trainer, his pain during a flare-up can be increased for a day or two afterward.  The Veteran further reported that he experiences pain with prolonged standing, running, or jogging.  Range of motion testing was performed, which revealed limited dorsiflexion from zero to 3 degrees, and limited plantar flexion from zero to 38 degrees - a marked decrease in range of motion since his previous examinations in January 2015 and August 2015.  Accordingly, the examiner noted that the Veteran's range of motion for his left ankle was abnormal or outside of normal range.  The examiner also noted that the range of motion did not contribute to a functional loss.  However, as noted above, the April 2012 VA examiner noted that the Veteran did have functional loss in his left ankle, and attributed the functional loss to less movement than normal, swelling, and deformity.  There was evidence of localized tenderness or pain of the left ankle on palpation.  In addition, there was evidence of crepitus.  There was no evidence of ankylosis.  
As demonstrated by the VA examination reports in the record, the range of motion of the Veteran's left ankle has become substantially more limited since the initial examination conducted in February 2008; however, the record also shows that the Veteran does retain some range of motion in his left ankle.  

A.  Prior to November 15, 2016

After reviewing all of the evidence set forth above, the Board finds that a disability rating in excess of 10 percent for the Veteran's left ankle disability prior to November 15, 2016 is not warranted under Diagnostic Codes 5010 or 5271.  

A higher disability rating is not available under Diagnostic Code 5010.  In order to receive a 20 percent rating under Diagnostic Code 5010, the Veteran must exhibit limitation of motion of two (2) or more major joints or two (2) or more minor joint groups, with occasional incapacitating exacerbations.  There is no evidence in this case of incapacitating exacerbations.  The Board also notes that X-rays have shown only minor degenerative joint disease of the left ankle.  As such, the requirements for a 20 percent rating under Diagnostic Code 5010 are not met.  

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case during this period.  There is no evidence in the record that reflects that the Veteran's left ankle was at a marked limitation of motion prior to November 15, 2016.  In order to receive a 20 percent rating under Diagnostic Code 5271, the Veteran must demonstrate marked limitation of motion of the left ankle.  As previously noted, at the time of discharge from physical therapy in March 2007, just eight months prior to separation from service, the Veteran's dorsiflexion has been shown to be at least 15 degrees and plantar flexion at least 20 degrees.  

Also as previously stated, the most recent VA examination conducted in November 2016 revealed a significant decrease in the range of motion of the Veteran's left ankle - dorsiflexion from zero to 3 degrees, and plantar flexion from zero to 38 degrees.  Prior to the November 2016 VA examination, the medical reports show that the Veteran's left ankle maintained a moderate degree of limitation of motion.  As such, a 20 percent rating under Diagnostic Code 5271 is not warranted during the period prior to November 15, 2016.  

B.  From November 15, 2016

Turning to the period from November 15, 2016 forward, the evidence shows that the Veteran's left ankle is not ankylosed.  As discussed above, the February 2016 addendum medical opinion confirms that the Veteran's left ankle does not result in ankylosis, as the Veteran still maintains some movement in his left ankle.  Thus, additional compensable evaluations available for ankylosis of the ankle, and ankylosis of the subastragalar, or tarsal joints under Diagnostic Codes 5270 and 5272, respectively, are not applicable to the instant matter.  In addition, other compensable evaluations are available under Diagnostic Codes 5273 and 5274 for, respectively, malunion of the os calcis (calcaneus) or astragalus (talus), and astragalectomy.  There is no medical evidence or lay suggestion of the foregoing.  

Moreover, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, however, none of the VA examination reports suggest that the examiners found any evidence, upon physical examination and diagnostic testing, to suggest vascular or neurological impairment.  The record clearly shows that the Veteran's left ankle problem is primarily limitation of motion due to pain and stiffness, and such complaints are contemplated by the 10 percent rating currently assigned under Diagnostic Code 5010 for the period prior to November 15, 2016, and the 20 percent rating currently assigned under Diagnostic Code 5271 as of November 15, 2016.  

Additionally, a separate rating for the Veteran's scars is not applicable in this case.  The Veteran has two scars on the left ankle as a result of his in-service ankle surgeries.  The Board notes that during the pendency of this appeal, the regulations governing scar disabilities were amended.  Since the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations will not be applied here.  73 Fed. Reg. 54708 (September 23, 2008).  
Diagnostic Code 7800 involves scars to the head, face, or neck.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2008).  Diagnostic Codes 7801 (deep scars or scars causing limited motion and exceed 6 square inches (39 sq. cm.)), 7802 (superficial scars 144 square inches (929 sq. cm.) or greater), 7803 (unstable scars), 7804 (superficial scars painful on examination), and 7805 (scars that cause limitation of motion) similarly do not apply here given the medical evidence indicated above.  Id., Diagnostic Codes 7801 through 7805 (2008).  In this case, the Veteran has two scars - one 16 cm by 2 cm and the second 1 cm in diameter.  Diagnostic Code 7800 would not be implicated, as the scars are not to the head, face, or neck.  Diagnostic Code 7801 is also inapplicable, as the Veteran's scars are not deep and do not cause limited motion, despite being noted as adherent.  Diagnostic Code 7802 does not apply because the superficial scars are not sufficiently large enough.  Diagnostic Code 7803 is inapplicable because the scars are stable.  Diagnostic Code 7804 is inapplicable because the scars were not painful on examination.  Finally, Diagnostic Code 7805 does not apply because the scars do not cause limitation of motion.  Thus, the Veteran's scars are not shown to be of sufficient size or cause sufficient complaints or complications to qualify for a separate rating under Diagnostic Codes 7801 through 7805.  

The Board has also considered the application of Burton, DeLuca, and Mitchell, as discussed above, but does not find sufficient evidence to award an increased rating in the applicable regulations under these cases.  See 38 C.F.R. §§ 4.40 and 4.45.  

The Veteran asserts that he has pain, stiffness, decreased motion, swelling, fatigability, and instability as a result of his left ankle disability.  The Veteran claims that these problems cause difficulty with some physical activities, including his work as a personal trainer.  The November 2016 VA examination report found no evidence of pain during range of motion testing.  In addition, the Veteran had normal left ankle muscle strength on examination.  Thus, this information does not demonstrate that a higher rating is warranted under the criteria presented in Burton, DeLuca, and Mitchell.  
As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  

After reviewing all of the evidence set forth above, the Board finds no provision upon which to assign a rating in excess of 10 percent prior to November 15, 2016, and in excess of 20 percent from November 15, 2016 forward for the Veteran's left ankle disability.  For these reasons, this claim is denied.  

III.  Extraschedular Rating  

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.32(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left ankle is inadequate.  The Board finds that the schedular rating for the left ankle is fully adequate, in that the left ankle symptoms described by the Veteran are typical for the disability and are encompassed in the rating schedule's discussion of pain and limitation of motion.  As the relevant rating criteria describe the symptoms of the Veteran's disability and their severity, the evidence does not present a disability picture which would warrant referral to the Director of Compensation Services for extraschedular consideration.  

Thus, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  











(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 10 percent prior to November 15, 2016, for post-operative residuals of a left ankle injury is denied.  

Entitlement to an initial rating in excess of 20 percent from November 15, 2016, forward for post-operative residuals of a left ankle injury is denied.  

____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


